DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 13, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Evans et al. (US 2019/0385034, cited by the applicant).
Re claim 1:	Evans teaches as a commodity information reading apparatus (80) comprising an imaging component (81a, 81b, 81c) for capturing an image of a commodity, a first reader (83a, 83b, 83c) for reading a code symbol associated with the commodity from the image, a second reader (83y, 83z) for reading an electronic watermark associated with the commodity from the image, and a commodity identification component (84) for identifying the commodity appearing in the image based on at least one of a reading result of the first reader and a reading result of the second reader (see figs. 1-21; paragraphs 0074-0080).  
Re claim 6:	Wherein the code symbol associated with the commodity is attached to the commodity or is attached to packaging of the commodity (fig. 1).  
Re claim 7:	Wherein the electronic watermark associated with the commodity is attached to the commodity or is attached to packaging of the commodity (fig. 1).  
Re claim 8:	Wherein the first reader is a barcode reader (83a, 83b, 83c).  
Re claim 9:	Evans teaches a method for a computer controlling a commodity information reading apparatus to perform the following functions capturing an image of a commodity using imagers (81a, 81b, 81c), reading a code symbol associated with the commodity from the image using code detectors (83a, 83b, 83c), reading an electronic watermark associated with the commodity from the image using the Digimarc detectors (83y, 83z), and identifying the commodity appearing in the image based on at least one of a reading result of reading the code symbol and a reading result of reading the electronic watermark (see figs. 1-21; paragraphs 0074-0080).  
Re claim 13:	Evans teaches a commodity information system comprising a server comprising data of code symbols, electronic watermarks, and commodity images (paragraphs 0002, 0009), and a plurality of commodity information reading apparatuses in communication with the server, each commodity information reading apparatus comprising an imaging component for capturing an image of a commodity using imagers (81a, 81b, 81c), a first reader for reading a code symbol associated with the commodity from the image using code detectors (83a, 83b, 83c), a second reader for reading an electronic watermark associated with the commodity from the image using the Digimarc detectors (83y, 83z), and a commodity identification component for identifying the commodity appearing in the image based on at least one of a reading result of the first reader and a reading result of the second reader (see figs. 1-21; paragraphs 0074-0080).  
 Re claim 18:	Wherein the code symbol associated with the commodity is attached to the commodity or is attached to packaging of the commodity (fig. 1).  .  
Re claim 19:	Wherein the electronic watermark associated with the commodity is attached to the commodity or is attached to packaging of the commodity (fig. 1).  .  
Re claim 20:	Wherein the first reader is a barcode reader (83a, 83b, 83c).  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 11069203. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887